In an action to recover damages, inter alia, for wrongful death and *419personal injuries, the plaintiffs appeal from an order of the Supreme Court, Queens County (Bambrick, J.), dated October 3, 1985, which, inter alia, granted the defendants’ motion to dismiss their complaint for failure to state a cause of action, and denied their cross motion to strike the defendants’ answer for failure to comply with a notice for discovery and inspection.
Ordered that the order is affirmed, with costs.
Special Term’s order dismissing the complaint should not be disturbed. A municipality owes no special duty to particular persons to provide an adequate water supply to fight fires or to keep its water system in proper repair for fire-fighting purposes (see, Steitz v City of Beacon, 295 NY 51; Moch Co. v Rensselaer Water Co., 247 NY 160).
Further, the plaintiffs’ cross motion was properly denied, as a motion to dismiss pursuant to CPLR 3211 stays disclosure until the determination of the motion unless the court orders otherwise (see, CPLR 3214 [b]; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3214:2, at 856). Mangano, J. P., Thompson, Kunzeman and Sullivan, JJ., concur.